DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.



Specification
The disclosure is objected to because of the following informalities:

The specification recites “atomic ratios” without given ratios (i.e. 2:1), and instead references the “atomic ratios” as numbers that, when the constituents of a chemical formula’s atomic ratios are added together, equals one (1). Atomic ratios are not atomic percentages, reciting atomic ratios as the value of their quotient is not typically used in the chemical arts and conveys no practical information, and the summation of constituent atomic ratios does not equal one (1).
 
Appropriate correction is required.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

--RESISTANCE VARIABLE DEVICE WITH CHALCOGEN LAYERS CONTAINING SCANDIUM, YTTRIUM, ZIRCONIUM, OR HAFNIUM--

Claim Objections
Claim(s) 10 and 12 is/are objected to because of the following informalities:

Claim(s) 10 recite(s) the language (emphasis added) “chalcogen-containing layer contains at least one element C11 selected”, where “C1” was used to describe the limitation in the other independent claims.

Claim(s) 10 recite(s) the language (emphasis added) “The variable device according”, where all other preambles of the claim set have recited “The device according”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-9 and 11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Claim(s) 1 and 6 recite(s) the language (emphasis added) “numbers representing atomic ratios satisfying”, where the claims do not appear to be referencing “atomic ratios”, the summation constituent atomic ratios does not equal one (1), and further clarification is needed to be able to correctly interpret the claim.

Claim(s) 11 recite(s) the language “C12”, where “C12” lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fugazza, US 20210050512 A1.

As to claim 10, Fugazza discloses a resistance variable device (see Fugazza Fig 4), comprising: 
a first electrode (see Fugazza Fig 2 Ref 210); a second electrode (see Fugazza Fig 2 Ref 232); and a stack (see Fugazza Fig 2 Refs 205 and 240) arranged between the first electrode and the second electrode and including a resistance variable layer (see 
the chalcogen-containing layer contains at least one element C11 selected from the group consisting of Sc and Y (see Fugazza Para [0031]), at least one element C2 selected from the group consisting of C, Si, Ge, B, Al, Ga, and In (see Fugazza Para [0031]), and at least one element A selected from the group consisting of S, Se, and Te (see Fugazza Para [0031]).

As to claim 12, Fugazza discloses the variable device according to claim 10, wherein the chalcogen-containing layer further contains N (see Fugazza Para [0031]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fugazza, US 20210050512 A1, in view of Fantini, US 20200066986 A1.

As to claim 1, Fugazza discloses a resistance variable device (see Fugazza Fig 4), comprising: 

the chalcogen-containing layer contains a material having a composition represented by a general formula (see Fugazza Para [0031]): 
C1xC2yAz wherein C1 is at least one element selected from the group consisting of Sc, Y, Zr, and Hf (see Fugazza Para [0031]), C2 is at least one element selected from the group consisting of C, Si, Ge, B, Al, Ga, and In (see Fugazza Para [0031]), A is at least one element selected from the group consisting of S, Se, and Te (see Fugazza Para [0031]), and x, y, and z are numbers representing atomic ratios satisfying 0<x<1, 0<y<1, 0<z<1, and x+y+z=1 (see Fugazza Para [0031]; The limitation “atomic ratios” is interpreted as “atomic percentages” and the disclosed GST-225 stoichiometry meets the recited limitations.), and when an oxidation number of the element C2 is set to b (Examiner takes notice of the oxidative state in chalcogen-containing materials and provides non-patent literature, NPL Zheng, as evidence, and notes that Fugazza discloses alloys which vary from stoichiometric GST-225, and thus a multiplicity of oxidative states are present within the alloys which satisfy the claimed relationship.), the atomic ratio x of the element C1 satisfies a relationship.

Fugazza does not appear to explicitly disclose an oxidation number of the element C1 is set to a, and the atomic ratio x of the element C1 satisfies x≤(3−(3+b)×y−z)/(3+a).

Fantini discloses an oxidation number of the element C1 is set to a (see Fantini Para [0072]), and the atomic ratio x of the element C1 satisfies x≤(3−(3+b)×y−z)/(3+a) (see Fantini Para [0072], see Fugazza Para [0031], and see NPL Zheng).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that device, as disclosed by Fugazza, may substitute chemically similar elements into a chemical compound, as disclosed by Fantini. The inventions are well known variants of resistive memory devices, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is their Fantini’s attempt to improve programming speeds (see Fantini Para [0072]).

As to claim 2, Fugazza and Fantini disclose the device according to claim 1, wherein 
x in the general formula is 0.01 or more and 0.38 or less, y in the general formula is 0.1 or more, and z in the general formula is 0.1 or more (see Fugazza Para [0031]).

As to claim 3, Fugazza and Fantini disclose the device according to claim 1, wherein 
the element C1 includes at least one of Sc and Y (see Fugazza Para [0031] and Fantini Para [0072]), and x in the general formula is 0.01 or more and 0.38 or less, y in the general formula is 0.1 or more, and z in the general formula is 0.1 or more (see Fugazza Para [0031]).

As to claim 5, Fugazza and Fantini disclose the device according to claim 1, wherein 
the chalcogen-containing layer further contains N (see Fugazza Para [0031]).

As to claim 6, Fugazza and Fantini disclose a resistance variable device (see Fugazza Fig 4), comprising: 
a first electrode (see Fugazza Fig 2 Ref 210); a second electrode (see Fugazza Fig 2 Ref 232); and a stack (see Fugazza Fig 2 Refs 205 and 240) arranged between the first electrode and the second electrode and including a resistance variable layer (see Fugazza Fig 2 Ref 240) and a chalcogen-containing layer (see Fugazza Fig 2 Ref 205), therein 
the chalcogen-containing layer contains a material having a composition represented by a general formula (see Fugazza Para [0031]): 
C1xC2yAzNw wherein C1 is at least one element selected from the group consisting of Sc, Y, Zr, and Hf (see Fugazza Para [0031], and see Fantini Para [0072]), C2 is at least one element selected from the group consisting of C, Si, Ge, B, Al, Ga, and In (see Fugazza Para [0031]), A is at least one element selected from the group consisting of S, Se, and Te (see Fugazza Para [0031]), and x, y, z, and w are numbers representing atomic ratios satisfying 0<x<1, 0<y<1, 0<z<1, 0<w<1, and x+y+z+w=1 (see Fugazza Para [0031]; Nitrogen as a dopant has a very small atomic percentage), and when an oxidation number of the element C1 is set to a (see Fugazza Para [0031], see Fantini Para [0072], and see NPL Zheng), and an oxidation number of the element C2 is set to b (see Fugazza Para [0031], and see NPL Zheng), the atomic ratio x of the element C1 satisfies x≤(3−(3+b)×y−z)/(3+a), and the atomic ratio w of N satisfies . 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fugazza, US 20210050512 A1, in view of Terada, US 20170294375 A1.

As to claim 11, Fugazza discloses the device according to claim 10, wherein the chalcogen-containing layer further contains at least one element C12 selected from a group.

Fugazza does not appear to explicitly disclose the group consisting of Zr and Hf.

Terada discloses the group consisting of Zr and Hf (see Terada Para [0127]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that device, as disclosed by Fugazza, may substitute chemically similar elements into a chemical compound, as disclosed by Terada. The inventions are well known variants of resistive memory devices, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Terada’s attempt to better control resistive states (see Terada Para [0125]).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fugazza, US 20210050512 A1 and Fantini, US 20200066986 A1, in view of Terada, US 20170294375 A1.

As to claim 4, Fugazza and Fantini disclose device according to claim 1, wherein 
the element C1 includes at least one of element, and x in the general formula is 0.01 or more and 0.32 or less, y in the general formula is 0.1 or more, and z in the general formula is 0.1 or more (see Fugazza Para [0031]).

Fugazza and Fantini  do not appear to explicitly disclose the element C1 includes at least one of Zr and Hf

Terada discloses the element C1 includes at least one of Zr and Hf (see Terada Para [0127]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that device, as disclosed by Fugazza and Fantini, may substitute chemically similar elements into a chemical compound, as disclosed by Terada. The inventions are well known variants of resistive memory devices, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Terada’s attempt to better control resistive states (see Terada Para [0125]).

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fugazza, US 20210050512 A1 and Fantini, US 20200066986 A1, in view of Wu, US 20210134361 A1.

As to claim 7, Fugazza and Fantini disclose device according to claim 6, wherein 
x in the general formula is 0.01 or more and 0.38 or less, y in the general formula is 0.1 or more, and z in the general formula is 0.1 or more (see Fugazza Para [0031]).

Fugazza and Fantini do not appear explicitly to disclose w in the general formula is 0.01 or more and 0.48 or less.

Wu discloses w in the general formula is 0.01 or more and 0.48 or less (see Wu Para [0021]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that device, as disclosed by Fugazza and Fantini, may include nitrogen in the chalcogen-containing layer, as disclosed by Wu. The inventions are well known variants of resistive memory devices, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Wu’s attempt to improve endurance (see Wu Para [0021]).

As to claim 8, Fugazza, Fantini, and Wu disclose device according to claim 6, wherein 
(see Wu Para [0021]).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fugazza, US 20210050512 A1 and Fantini, US 20200066986 A1, in view of Terada, US 20170294375 A1, in further view of Wu, US 20210134361 A1.

As to claim 7, Fugazza and Fantini the device according to claim 6, wherein 
the element C1 includes at least one of Zr and Hf, and x in the general formula is 0.01 or more and 0.32 or less, y in the general formula is 0.1 or more, and z in the general formula is 0.1 or more.

Fugazza and Fantini  do not appear to explicitly disclose the element C1 includes at least one of Zr and Hf

Terada discloses the element C1 includes at least one of Zr and Hf (see Terada Para [0127]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that device, as disclosed by Fugazza and Fantini, may substitute chemically similar elements into a chemical compound, as disclosed by Terada. The inventions are well known variants of resistive memory devices, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Terada’s attempt to better control resistive states (see Terada Para [0125]).

Fugazza, Fantini, and Terada do not appear explicitly to disclose w in the general formula is 0.01 or more and 0.48 or less.

Wu discloses w in the general formula is 0.01 or more and 0.48 or less (see Wu Para [0021]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that device, as disclosed by Fugazza, Fantini, and Terada, may include nitrogen in the chalcogen-containing layer, as disclosed by Wu. The inventions are well known variants of resistive memory devices, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Wu’s attempt to improve endurance (see Wu Para [0021]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 02/26/2022